Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 26, 2018

                                    No. 04-17-00058-CR

                                David Alexander ZUNIGA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4390B
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

      The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
deemed filed.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court